Case 2:15-cv-05642-CAS-JC Document 310 Filed 10/12/18 Page1of5 Page ID #:3675

Name and address:

Daniel R. Blakey
Capes Sokol Goodman Sarachan PC
3601 Oak Avenue
Manhattan Beach, CA 90266

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARCUS GRAY (p/k/a Flame); EMANUEL LAMBERT; and

 

 

 

CHIKE OJUKWU, CASE NUMBER
Plaintiff(s), 2-15-cv-05642-CAS-JC
Vv.
KATHERYN ELIZABETH HUDSON (p/k/a KATY APPLICATION OF NON-RESIDENT ATTORNEY
PERRY); et al. TO APPEAR IN A SPECIFIC CASE
Defendant(s), PRO HAC VICE

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED, Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System (“Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION

Cohen, Lauren R.

 

 

 

 

 

 

 

Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney O
Capes Sokol Goodman Sarachan PC
Firm/Agency Name
7701 Forsyth Blvd., 12 Floor 314-721-7701 314-721-0554
Telephone Number Fax Number
Street Address
St. Louis, MO 63105 lcohen@capessokol.com
City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
Marcus Gray; Emanuel Lambert; and Chike Ojukwu Plaintiff(s) [_] Defendant(s) [7] Other:
Plaintiff(s) [_] Defendant(s) [7] Other:

 

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

 

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
Missouri Supreme Court 9/2009 Yes
Illinois Supreme Court 5/2010 Yes
Eastern District of Missouri 10/2009 Yes

 

 

G-64 (07/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page | of 3
Case 2:15-cv-05642-CAS-JC Document 310 Filed 10/12/18 Page 2of5 Page ID #:3676

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):

Case Number Title of Action Date of Application Granted / Denied?

 

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [-] Yes No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? [_] Yes [-] No

 

Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case. Pursuant to Local Rule 5-3.2.3, registering as a CM/ECF User is deemed consent, for purposes of Fed. R. Civ.
P. 5(b)(2)(E), to electronic service of documents through the CM/ECF System. You have the right to withhold or revoke your consent to
electronic service at any time; simply complete and return a Central District Electronic Service Exemption Form (Form G-05, available from
the Court's website). If the Court receives an Electronic Service Exemption Form from you, you will no longer receive notice by e-mail when
Court orders or other documents are filed in cases in which you are counsel of record; instead, copies of such documents will be sent to you
through the mail.

SECTION II - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Iam not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) Iam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

Dated 10(t{( 6 Lauren R. Cohen
Applicant's Name (please type or print)

LULL

Applicant's Signature

 

 

 

G-64 (07/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
Case 2:15-cv-05642-CAS-JC Document 310 Filed 10/12/18 Page 3of5 Page ID #:3677

 

SECTION III - DESIGNATION OF LOCAL COUNSEL

Blakey, Daniel R.
Designee's Name (Last Name, First Name & Middle Initial)

Capes Sokol Goodman Sarachan PC

 

 

 

 

 

 

Firm/Agency Name
3601 Oak Avenue 310-872-9328
Telephone Number Fax Number
Street Address blakey@capessokol.com
Manhattan Beach, CA 90266 E-mail Address
City, State, Zip Code 143748

 

Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

Dated /o/ [2 / oo/ Daniel R, Blakey

 

Designee's Name (please type or print)

kK kl tbr,

Designee's Signature

 

 

I have also been admitted to practice in the following federal courts, where I have an active status and remain in good
standing:

Western District of Missouri - 9/2009
Southern District of Illinois - 7/2015

US Court of Appeals, Fifth Circuit - 10/2009
US Court of Appeals, Eighth Circuit - 11/2009

 

 

 

 

G-64 (07/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3
Case 2:15-cv-05642-CAS-JC Document 310 Filed 10/12/18 Page 4of5 Page ID #:3678

The Supreme Court of Missouri

 

Certificate of Admission as an
Attorney at Law

I, Betsy AuBuchon, Clerk of the Supreme Court of Missouri, do hereby certify that the

records of this office show that on 9/9/2009,

Lauren Rabin Cohen

was duly admitted and licensed to practice as an Attorney and Counselor at Law in the Supreme
Court of Missouri and all courts of record in this state, and is, on the date indicated below, a
member in good standing of this Bar.

IN TESTIMONY WHEREOPF, I hereunto set
my hand and affix the seal of the Supreme Court of
Missouri at my office in Jefferson City, Missouri,

this 5" day of October, 2018.

Ay Jhon

Clerk of the Supreme Court of Missouri
Case 2:15-cv-05642-CAS-JC Document 310 Filed 10/12/18 Page5of5 Page ID #:3679

 

Certificate of Admission
To the Bar of Illinois

|, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that

Lauren Rabin Cohen

has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 05/06/2010 and is in good standing, so
far as the records of this office disclose.

IN WITNESS WHEREOF, | have hereunto
subscribed my name and affixed the
seal of said Court, this 5th day of
October, 2018.

Carol prToy Csboee

Clerk,
Supreme Court of the State of Illinois

 

 

 
